DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is in reply to amendment filed on May 04, 2021. Claims 21-28, 35 and 39 have been amended. Claims 21-40 are pending. 

Response to Arguments
Applicant’s arguments with respect filed May 04, 2021 have been considered but are moot in view of a new ground of rejection. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,361,856 (hereinafter 856’ patent). Although the conflicting claims are not identical, they are not patentably distinct from each other because all elements of claims 21-40 of the present application correspond to elements of claims 1-20 of the 856’ patent. Claims 21-40 of the present application would have been obvious over claims 1-20 of the 856’ patent because each element of the claims of the present application is anticipated by the claims of the 856 ‘patent.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. US 2015/0326578 A1 [hereinafter Hsu] in view of Vengopalan et al. US 2016/0239833 A1 [hereinafter Vengopalan]. 

	As per claim 21, Hsu teaches a method, comprising:
 	receiving, by a computing device, from an application operating on a communication device, a token request message for a token authentication cryptogram [paragraphs 0062-0065];  
	obtaining, by the computing device, a token representing a credential associated with a user of the communication device [paragraphs 0062-0065];  
	generating, by the computing device, the token authentication cryptogram based on encrypting the token and user exclusive data associated with the user [paragraphs 0062-0065]; and 
	sending, by the computing device to the application, the token authentication cryptogram, wherein the token authentication cryptogram is used to validate the token, and 
	In the same field of endeavor, Venugopalan teaches a method comprising: generating by a computing device a token authentication cryptogram by encrypting the token and user exclusive data, the user exclusive data uniquely identifying the user [paragraph 0049]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to employ the teachings of Venugopalan within the system of Hsu in order to enhance the security of the system by uniquely encrypting user data. 

	As per claim 28, Hsu teaches a method, comprising:
	 receiving, by a computing device, an authorization request message comprising a token authentication cryptogram, the token authentication cryptogram comprising encrypted user exclusive data associated with an entity [paragraphs 0062-0065];  
	validating, by the computing device, the authorization request message utilizing the token authentication cryptogram [paragraphs 0062-0065];  
	decrypting the token authentication cryptogram to extract user exclusive data associated with the entity from the token authentication cryptogram [paragraphs 0062-0065];  and 
	performing additional processing utilizing the user exclusive data [paragraphs 0062-0065]. 
	In the same field of endeavor, Benugopalan teaches a method comprising a token authentication cryptogram comprising an encrypted token representing a credential associated with a user and encrypted user exclusive data uniquely identifying the user [paragraph 0049]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to employ the teachings of Venugopalan within the system of Hsu in order to enhance the security of the system by uniquely encrypting user data.


	receiving an authorization request message comprising transaction data and a token 
authentication cryptogram, the token authentication cryptogram comprising encrypted versions of a token and user exclusive data associated with an entity, wherein the token is used to validate the authorization request message [paragraphs 0062-0065];  
	obtaining the user exclusive data associated with the entity using the token authentication cryptogram [paragraphs 0062-0065];  and 
	performing additional processing using the user exclusive data [paragraphs 0062-0065]. 
 	In the same field of endeavor, Benugopalan teaches a device comprising: a token authentication cryptogram comprising encrypted versions of a token representing a credential associated with a user and user exclusive data uniquely identifying the user, wherein the token is used to validate the authorization request message [paragraph 0049]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to employ the teachings of Venugopalan within the system of Hsu in order to enhance the security of the system by uniquely encrypting user data.
	As per claim 22, Hsu further teaches the method wherein the user exclusive data comprises at least one of: a resource provider identifier, user preference information, or a user identifier [paragraphs 0062-0065]. 
	
	As per claims 23, 29 and 36, Hsu further teaches the method wherein the additional analysis comprises performing a fraud analysis on the user exclusive data [paragraphs 0062-0065]. 
 
	As per claim 24, Hsu further teaches the method wherein the token is obtained from the token request message provided by the application [paragraphs 0062-0065]. 
 

 
	As per claim 26, Hsu further teaches the method wherein receipt of the token authentication cryptogram causes the application to transmit the token authentication 
cryptogram in an authorization request message to a transaction processing computer [paragraphs 0062-0065]. 
 
	 As per claim 27, Hsu further teaches the method wherein the token authentication cryptogram further encrypts the token and a transaction type indicator [paragraphs 0062-0065]. 

	As per claims 30 and 37, Hsu further teaches the method wherein performing the additional processing is different from the validating of the authorization request message [paragraphs 0062-0065]. 
 
	As per claims 31, Hsu further teaches the method wherein the token authentication cryptogram further comprises an encrypted version of a token associated with the entity, the token authentication cryptogram having been generated utilizing a data encryption algorithm, the token, and the user exclusive data [paragraphs 0062-0065]. 
 

 
	As per claim 33, Hsu further teaches the method wherein the token authentication cryptogram further comprises a transaction type indicator, and wherein validating the 
authorization request message further utilizes the transaction type indicator [paragraphs 0062-0065]. 

 	As per claim 34, Hsu further teaches the method further comprising sending the user exclusive data to a remote system to cause the remote system to perform additional processing utilizing the user exclusive data [paragraphs 0062-0065]. 

	As per claim 38, Hsu further teaches the device wherein the user exclusive data is 
different from the transaction data of the authorization request message [paragraphs 0062-0065]. 
 
	As per claim 39, Hsu further teaches the device wherein the operations further comprise: sending the token authentication cryptogram to an additional computing device, 
the additional computing device being configured to decrypt the token authentication cryptogram to extract the user exclusive data associated with the entity from the token authentication cryptogram;  and receiving, from the additional computing device, the user exclusive data extracted from the token authentication cryptogram [paragraphs 0062-0065]. 

	As per claim 40, Hsu further teaches the computing device wherein the token authentication cryptogram has been previously generated by encrypting the token and the user exclusive data utilizing a data encryption algorithm [paragraphs 0062-0065].  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEEMNET W DADA whose telephone number is (571)272-3847.  The examiner can normally be reached on Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BEEMNET W. DADA
Primary Examiner
Art Unit 2435



/BEEMNET W DADA/Primary Examiner, Art Unit 2435